          Case 5:19-cv-00769-G Document 1 Filed 08/22/19 Page 1 of 8



                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF OKLAHOMA

[1]   BNSF RAILWAY Company,                )
      A Delaware Corporation,              )
                                           )
            Plaintiff,                     )
                                           )
      vs.                                  )          Case No. CIV-19-769-G
                                           )
[1]   CITY OF EDMOND, OKLAHOMA,            )
      An Oklahoma Municipal Corporation, )
[2]   CITY OF DAVIS, OKLAHOMA,             )
      An Oklahoma Municipal Corporation, )
[3]   TODD HIETT, in his capacity as       )
      Chairman of the Oklahoma Corporation )
      Commission,                          )
[4]   BOB ANTHONY, in his capacity as      )
      Vice-Chairman of the Oklahoma        )
      Corporation Commission, and          )
[5]   DANA MURPHY, in her capacity as      )
      Commissioner of the Oklahoma         )
      Corporation Commission,              )
                                           )
            Defendants.                    )

                                     COMPLAINT

      Plaintiff BNSF Railway Company hereby challenges the Oklahoma Blocked

Crossing Statute (66 Okla. Stat. Ann. § 190) as preempted by federal law, and alleges as

follows against Defendants City of Edmond, Oklahoma, City of Davis, Oklahoma,

Oklahoma Corporation Commission Chairman Todd Hiett, Vice-Chairman Bob Anthony,

and Commissioner Dana Murphy:




                                            1
            Case 5:19-cv-00769-G Document 1 Filed 08/22/19 Page 2 of 8



                PARTIES TO THE SUIT AND NATURE OF ACTION

       1.      Plaintiff BNSF Railway Company (“BNSF”) is a railroad company

incorporated under the laws of Delaware that operates interstate trains by rail throughout

the United States for compensation, including in the state of Oklahoma.

       2.      Defendant City of Edmond, Oklahoma (“Edmond”), is an Oklahoma

municipal corporation.

       3.      Defendant City of Davis, Oklahoma (“Davis”), is an Oklahoma municipal

corporation.

       4.      Defendants Todd Hiett, Bob Anthony, and Dana Murphy are Chairman,

Vice-Chairman, and Commissioner, respectively, of the Oklahoma Corporation

Commission (“OCC”).

       5.      Effective July 1, 2019, Oklahoma enacted 66 Okla. Stat. Ann. § 190 which

prohibits railcars from blocking vehicular traffic at railroad intersections for more than

ten (10) minutes, with a number of exceptions including a one-time exception for an

additional ten (10) minutes (hereinafter the “Blocked Crossing Statute”).

       6.      The Blocked Crossing Statute seeks to grant jurisdiction to municipalities,

county sheriffs, and state highway patrol officers to issue citations to railroad companies

for purported violations and requires these citations to be enforced before the OCC.

       7.      Through the issuance of an emergency rule (OAC 165:32-1-13) entitled

“Commission Enforcement of Blocked Crossing Citations,” the OCC instructs law

enforcement officers how to institute enforcement actions before the OCC through the

filing of a verified complaint, which then results in the OCC Secretary issuing a Citation

                                              2
            Case 5:19-cv-00769-G Document 1 Filed 08/22/19 Page 3 of 8



for Contempt and setting a hearing date to adjudicate the citation before an OCC

Administrative Law Judge (OAC 165:5-19-1).

      8.       On July 17, 2019, and on July 29, 2019, respectively, a City of Edmond

police officer issued separate citations to BNSF alleging violations of the Blocked

Crossing Statute at intersections within the city of Edmond, Oklahoma.

      9.       On July 30, 2019, the City of Edmond’s Assistant City Attorney filed a

Complaint against BNSF before the OCC to institute enforcement proceedings for the

two Edmond citations, and the OCC Secretary issued a Citation and Notice of Hearing,

setting a hearing for contempt on August 28, 2019, at 8:30 a.m. at the OCC Oklahoma

City Jim Thorpe Office Building. True and correct copies of the two citations, the City of

Edmond Complaint, and the OCC Citation and Notice of Hearing are appended as

Exhibit “1.”

      10.      On July 16, 2019, a City of Davis police officer issued a citation to BNSF

alleging violation of the Blocked Crossing Statute at an intersection within the city of

Davis, Oklahoma.

      11.      On August 1, 2019, the City of Davis’s City Attorney filed a Complaint

against BNSF before the OCC to institute enforcement proceedings for the Davis citation,

and the OCC Secretary issued a Citation and Notice of Hearing, setting a hearing for

contempt on August 28, 2019, at 8:30 a.m. at the OCC Oklahoma City Jim Thorpe Office

Building. True and correct copies of the citation, the City of Davis Complaint, and the

OCC Citation and Notice of Hearing are appended as Exhibit “2.”



                                             3
             Case 5:19-cv-00769-G Document 1 Filed 08/22/19 Page 4 of 8



       12.     Numerous operational, safety and economic factors influence when a train

stoppage blocks a vehicle intersection and the duration of the stop, including without

limitation opposite traveling train “meet and passes,” emergency operational events,

limitations on train employees’ on-duty time imposed by the federal Hours of Service

Laws, federal requirements to conduct brake tests after reconnecting cars detached from a

train, train speed and train length.

                              JURISDICTION AND VENUE

       13.     This Court has federal subject matter jurisdiction over this action pursuant

to 28 U.S.C. §1331 because the Oklahoma Blocked Crossing Statute is preempted under

the Interstate Commerce Commission Termination Act (“ICCTA”), 49 U.S.C. § 10101 et

seq., the Federal Railroad Safety Act (“FRSA”), 49 U.S.C. § 20101 et seq., and the

Supremacy Clause of the United States Constitution, art. VI, cl. 2.          BNSF seeks

declaratory and injunctive relief pursuant to the Federal Declaratory Judgments Act, 28

U.S.C. § 2201 et seq., and Fed.R.Civ. P. 65.

       14.     Venue is proper in the Western District of Oklahoma pursuant to 28 U.S.C.

§1391(b)(1) and (2) because the City of Edmond, Oklahoma, and the OCC reside in the

Western District of Oklahoma and all Defendants are residents of Oklahoma, and because

Defendants have filed a complaint and seek to cite BNSF for contempt under the

Oklahoma Blocked Crossing Statute at the OCC’s offices within the Western District of

Oklahoma.




                                               4
             Case 5:19-cv-00769-G Document 1 Filed 08/22/19 Page 5 of 8



    FIRST CLAIM FOR RELIEF: THE BLOCKED CROSSING STATUTE IS
                  PREEMPTED UNDER THE ICCTA

       15.     The Supremacy Clause of the United States Constitution provides that

federal law “shall be the supreme Law of the Land . . . any Thing in the Constitution or

Laws of any State to the Contrary notwithstanding.” U.S. Const. Art. VI, cl. 2.

       16.     Accordingly, under the doctrine of preemption, a corollary to the

Supremacy Clause, any state or municipal law that is inconsistent with federal law is

without effect.

       17.     The ICCTA vests the Surface Transportation Board (“STB”) with broad

jurisdiction over transportation by rail carriers and, in particular, gives the STB exclusive

jurisdiction over “(1) transportation1 by rail carriers2 … and (2) the construction,

acquisition, operation, or discontinuance of … tracks, or facilities.” 49 U.S.C. §

10501(b).

       18.     The ICCTA contains an express preemption clause indicating that “the

remedies provided under this part with respect to regulation of rail transportation are


1
       The ICCTA (49 U.S.C. §10102(9)) defines “transportation” to include:

       (A) a locomotive, car, vehicle, vessel, warehouse, wharf, pier, dock, yard,
       property, facility, instrumentality, or equipment of any kind related to the
       movement of passengers or property, or both, by rail, regardless of
       ownership or an agreement concerning use; and

       (B) services related to that movement, including receipt, delivery, elevation,
       transfer in transit, refrigeration, icing, ventilation, storage, handling, and
       interchange of passengers and property.
2
        “Rail Carrier” is defined under the ICCTA to include “a person providing common
carrier railroad transportation for compensation.” 49 U.S.C. §10102(5)
                                               5
             Case 5:19-cv-00769-G Document 1 Filed 08/22/19 Page 6 of 8



exclusive and preempt the remedies provided under Federal or State law.” 49 U.S.C.

§10501(b).

       19.     Every court in the United States that has applied the ICCTA preemption

analysis to blocked crossing laws has ultimately found that such laws are preempted.

       20.     BNSF seeks a declaratory judgment from the Court declaring that the

Oklahoma Blocked Crossing Statute is preempted under the ICCTA.

       21.     Defendants’ enforcement actions under the Blocked Crossing Statute

present BNSF with an immediate threat of irreparable harm, and BNSF has a substantial

likelihood of success on the merits such that BNSF is entitled to preliminary and

permanent injunctions enjoining the OCC, the City of Edmond, and the City of Davis

from any actions to enforce the Blocked Crossing Statute.

    SECOND CLAIM FOR RELIEF: THE BLOCKED CROSSING STATUTE IS
                   PREEMPTED UNDER THE FRSA

       22.     The Supremacy Clause of the United States Constitution provides that

federal law “shall be the supreme Law of the Land . . . any Thing in the Constitution or

Laws of any State to the Contrary notwithstanding.” U.S. Const. Art. VI, cl. 2.

       23.     Accordingly, under the doctrine of preemption, a corollary to the

Supremacy Clause, any state or municipal law that is inconsistent with federal law is

without effect.

       24.     The FRSA’s purpose is to “promote safety in every area of railroad

operations and reduce railroad-related accidents and incidents.” 49 U.S.C. § 20101.




                                             6
               Case 5:19-cv-00769-G Document 1 Filed 08/22/19 Page 7 of 8



         25.     The FRSA entrusts the Secretary of Transportation with broad powers to

“prescribe regulations and issue orders for every area of railroad safety.” 49 U.S.C. §

20103.

         26.     The FRSA has an express preemption provision that reads:

         Laws, regulations, and orders related to railroad safety shall be nationally
         uniform to the extent practicable. A State may adopt or continue in force a
         law, regulation, or order related to railroad safety until the Secretary of
         Transportation prescribes a regulation or issues an order covering the
         subject matter of the State requirement. A State may adopt or continue in
         force an additional or more stringent law, regulation, or order related to
         railroad safety when the law, regulation, or order -
         (1) is necessary to eliminate or reduce an essentially local safety hazard;
         (2) is not incompatible with a law, regulation, or order of the United States
         Government; and
         (3) does not unreasonably burden interstate commerce.

49 U.S.C. § 20106.

         27.     Every court in the United States but one considering FRSA preemption has

found blocked crossing laws are preempted, and the one outlier Court has not been followed

even within the state in which it was reported.

         28.     BNSF seeks a declaratory judgment from the Court declaring that the

Oklahoma Blocked Crossing Statute is preempted under the FRSA.

         29.     Defendants’ enforcement actions under the Blocked Crossing Statute

present BNSF with an immediate threat of irreparable harm, and BNSF has a substantial

likelihood of success on the merits such that BNSF is entitled to preliminary and

permanent injunctions enjoining the OCC, the City of Edmond, and the City of Davis

from any actions to enforce the Blocked Crossing Statute.



                                                7
           Case 5:19-cv-00769-G Document 1 Filed 08/22/19 Page 8 of 8



      WHEREFORE, BNSF requests that the Court enter judgment in its favor and

against Defendants as follows:

      a.     for a declaratory judgment declaring that the Oklahoma Blocked Crossing

Statute (66 Okla. Stat. Ann. § 190) is preempted by the ICCTA; or in the alternative,

      b.     for a declaratory judgment declaring that the Oklahoma Blocked Crossing

Statute (66 Okla. Stat. Ann. § 190) is preempted by the FRSA; or in the alternative,

      c.     for preliminary and permanent injunctions to prevent Defendants from

enforcing the Oklahoma Blocked Crossing Statute; and

      d.     for such further relief that the Court deems just and equitable.

                                  Respectfully Submitted,

                                  /S/ R. Richard Love, III
                                  R. Richard Love, III, OBA #14770
                                  J. Dillon Curran, OBA #19442
                                  Bryan R. Lynch, OBA #33559

                                  Of the Firm:
                                  Conner & Winters, LLP
                                  1700 One Leadership Square
                                  211 North Robinson
                                  Oklahoma City, Oklahoma 73102-7101
                                  405/ 272-5711
                                  rlove@cwlaw.com
                                  dcurran@cwlaw.com
                                  blynch@cwlaw.com

                                  Attorneys for Plaintiff BNSF Railway Company




                                             8
